The conclusion expressed by the majority opinion in the case at bar appears sound and is in harmony with our rules of statutory construction, but my inability to agree thereto is because the judgment fails to administer justice, and, as I see it, retards the administration of justice and injustice is thereby promoted. The personal views expressed by Mr. Justice TERRELL go to the crux of the controversy and if his views prevail, the money taken in the gambling house would go to the City of Miami. I am in accord with the conclusion.
The growing evil of gambling should be controlled and if possible exterminated, and judicial construction of laws regulatory thereof should be liberal in behalf of the general welfare, and in such manner as will aid and simplify the task and responsibility of enforcing the same. When Secs. 7665 and 7660 C.G.L. are considered together, and the liberal rule applied, it appears that in a proper proceeding in a court of competent jurisdiction, these funds should be forfeited to the City of Miami. These two Sections, enacted possibly fifty or seventy-five years ago, were intended to array the legal machinery of the entire State of Florida against gambling, inclusive of all municipalities, and the City of Miami should be sustained in a court of competent jurisdiction on this theory of the case. *Page 353